DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on June 10, 2021 and wherein the Applicant has amended claims 2, 3, 8-12, and added new independent claims 13-14. 
In virtue of this communication, claims 2-6, 8-14 are currently pending in this Office Action.
With respect to the objection of claims 1-12 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claims 1, 7 and argument, see paragraph 4 of page 10 in Remarks filed on June 10, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-12 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-12 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 1, 7, and argument, see paragraphs 2-3 of page 11 in Remarks filed on June 10, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-12 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-12 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 1, 7 and argument, see paragraphs 2-3 of page 12 in Remarks filed on June 10, 2021, have been fully 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claims 1, 7 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 1, 7, and argument, see paragraph 5 of page 12 and paragraphs 1-4 of page 13 in Remarks filed on June 10, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1, 7 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 2-6, 8-14 are objected to because of the following informalities: 
Claim 2 recites “performs signal analysis on …”, “on the basis of the ratio for the non-dominant channel”, which should be --performs a signal analysis on …-- because “analysis” is not plural format, and -- on the basis of a ratio for the non-dominant channel-- because  the term “ratio” at this moment is first time referred. Claims 3-6 are objected due to the dependencies to claim 2.
Claim 3 recites “with increasing ratio for the non-dominant channel” which should be -- with increasing the ratio for the non-dominant channel-- if the “ratio” herein is referred back to “ratio for the non-dominant channel” as recited in the parent claim 2.
Claim 8 is objected for the at least similar reasons described in claim 2 above because claim 8 recites the similar deficient features as recited in claim 2. For example, claim 8 recites “performing signal analysis on …” and “on the basis of the ratio for …”. Claims 9-12 are objected due to the dependencies to claim 8.
Claim 9 is objected for the at least similar reasons described in claim 3 above because claim 9 recites the similar deficient feature as recited in claim 3.
Claim 13 recites “performs signal analysis on …”, “calculates the energy ratio of the environmental sound component of …”, “calculates the first weighting coefficient and the second weighting coefficient …”, “adds weighting to the first parameter and the second parameter using …”, “the weighting parameters obtained …” which should be --performs a signal analysis on …--, --calculates an energy ratio ofan environmental sound component of …--, --calculates a first weighting coefficient anda second weighting coefficient …--, --adds weighting to a first parameter and a second parameter using …--, --
Claim 14 objected for the at least similar reasons described in claim 13 above because claim 14 recites the similar deficient features as recited in claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “speech/audio signal”, “encoding monophonic audio signals”, etc. does not reasonably provide enablement for “encoder” with respect to “a left channel signal”, “a right channel signal”, “a stereo signal” as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 13 recites “An encoder, comprising: a signal analysis circuit that performs …; and an encoding circuit that encodes the left channel signal and the right channel signal …” which have enablement scope problems because the disclosed implementation/operation in the specification only enable for “speech/audio signal” and “encoding … audio signals”, etc., evidenced in the application specification para [0002], para [0033], para [0087], etc. (USPGPub 20200357417 A1, hereinafter), but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “encoder”, “left channel signal”, “right channel signal”, “a stereo signal”, etc.  For example, the scope of the over broadly claimed terms above include the other types of stereo signals or left/right channel signals such as image/video signals, control signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, 
Claim 14 is rejected for the at least similar reasons described in claim 13 above since claim 14 recites the similar deficient limitations as recited in claim 13. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “to determine the coding mode of the dominant channel” and “to determine the coding mode of the non-dominant channel” which are confusing because it is unclear whether “the dominant channel” and “the non-dominant channel” are referred back to “a dominant channel” and “a non-dominant channel” as recited in claim 5, or to “a dominant channel” and “a non-dominant channel” as recited in the parent claim 2 and thus, renders claim indefinite.
Claim 6 is rejected for the at least similar reasons described in claim 5 above since claim 6 recited the similar deficient features as recited in claim 5. 
Claim 8 recites “An encoding for encoding audio/speech signals, the method comprising: …” which is confusing because the term “the method” has an insufficient antecedent basis for the limitation in claim 8 and causes confusing because it is unclear what “the method” is and whether “the method” is referred with respect to “encoding” or “encoding audio/speech signals” and thus, renders claim indefinite. Claim 8 further recites “wherein in the encoding, a dominant channel and a non-dominant channel are identified for …, a first weighting coefficient corresponding to … and a second weighting coefficient corresponding to … are calculated …, and the common coding mode is selected on the basis of …” which is further confusing because it is unclear in the claimed “the encoding”,  whether  further steps of “encoding” is claimed for protection, or elements such as “a dominant channel”, “a non-dominant channel”, “a first weighting coefficient”, “a second weighting coefficient”, “a weighted sum of …”, and “the common coding mode” would be claimed for protection in claim 8, and thus, further renders claim indefinite.  Claims 9-12 are rejected due to the dependencies to claim 8.
Claim 11 is rejected for the at least similar reasons described in claim 5 above since claim 11 recited the similar deficient features as recited in claim 5. 
Claim 12 is rejected for the at least similar reasons described in claim 6 above since claim 12 recited the similar deficient features as recited in claim 6. 
Claim 13 recites “calculates the first weighting coefficient and the second weighting coefficient each of the channels” which is confusing because it is unclear whether the claimed calculate” is based on, from, for, etc., “each of the channels” and it is unclear what “each channel” is referred to and thus, renders claim indefinite.
Claim 14 is rejected for the at least similar reasons described in claim 13 above since claim 14 recited the similar deficient features as recited in claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 8, 13-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 of copending Application No. 16/612,902. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of the copending application No. 16/612,902. A comparison between claims 2, 8, 13-14 of the instant application and conflicting claims 1, 9 of copending application No. 16/612,902 is performed below for reference:

(submitted on June 10, 2021)
Conflicting claims in patent application No. 16/612,902 (submitted on June 16, 2021)
2. An encoder for encoding audio/speech signals, comprising:
    a signal analysis circuit that performs signal analysis on a left channel signal and a right
channel signal that constitute a stereo signal and generates a parameter used to determine a coding mode for each of a left channel and a right channel; and
    an encoding circuit that encodes the left channel signal and the right channel signal by
using a coding mode common to the left channel signal and the right channel signal,
wherein the encoding circuit
    identifies a dominant channel and a non-dominant channel for the left channel and
the right channel,
    calculates a first weighting coefficient corresponding to a first parameter used to
determine the coding mode of the dominant channel and a second weighting coefficient
corresponding to a second parameter used to     determine the coding mode of the non-dominant channel on the basis of the ratio for the non-dominant channel,
    calculates a weighted sum of the first parameter and the second parameter by
using the first weighting coefficient and the second weighting coefficient, and
    selects the common coding mode on the basis of a weighted parameter obtained
through the weighted sum calculation

8. An encoding for encoding audio/speech signals, the method comprising:
    performing signal analysis on a left channel signal and a right channel signal that
constitute a stereo signal and generating a parameter used to determine a coding mode 
    encoding the left channel signal and the right channel signal by using a coding mode
common to the left channel signal and the right channel signal;
    wherein in the encoding,
         a dominant channel and a non-dominant channel are identified for the left channel and the right channel, 
         a first weighting coefficient corresponding to a first parameter used to determine the coding mode of the dominant channel and a second weighting coefficient corresponding to a second parameter used to determine the coding mode of the non-dominant channel are calculated on the basis of the ratio for the non-dominant channel,
         a weighted sum of the first parameter and the second parameter is calculated by
using the first weighting coefficient and the second weighting coefficient, and
         the common coding mode 1s selected on the basis of a weighted parameter
obtained through the weighted sum calculation. 

13. An encoder, comprising:
    a signal analysis circuit that performs signal analysis on a left channel signal and a right
channel signal that constitute a stereo signal and generates a parameter used to determine a coding mode for each of a left channel and a right channel; and
    an encoding circuit that encodes the left channel signal and the right channel signal by
using a coding mode common to the left channel signal and the right channel signal,
    wherein the encoding circuit 

        calculates the first weighting coefficient and the second weighting coefficient
each of the channels,
        adds weighting to the first parameter and the second parameter using the first
weighting coefficient and the second weighting coefficient, and
        determines the common coding mode based on the weighting parameters obtained
by the weighting addition.





14. An encoding method, comprising:
    performing signal analysis on a left channel signal and a right channel signal that
constitute a stereo signal and generating a parameter used to determine a coding mode for each of a left channel and a right channel; and
    encoding the left channel signal and the right channel signal by using a coding mode
common to the left channel signal and the right channel signal;
    wherein in the encoding,
        calculating the energy ratio of the environmental sound component of each
channel,
        calculating the first weighting coefficient and the second weighting coefficient
each of the channels,
        adding weighting to the first parameter and the second parameter using the first
weighting coefficient and the second weighting coefficient, and

obtained by the weighting addition.

    a calculation circuit that calculates an inter-channel correlation between a left channel and a right channel by using a left channel signal and a right channel signal that constitute a stereo signal; and 
    an encoding circuit that encodes the left channel signal and the right channel signal by using a common coding mode when the inter-channel correlation is greater than a threshold value, and individually encodes the left channel signal and the right channel signal by using a coding mode determined for each of the left channel signal and the right channel signal when the inter-channel correlation is less than or equal to the threshold value, 
wherein the encoding circuit 
    identifies a dominant channel and a non-dominant channel for the left channel and the right channel, 
    calculates a weighted sum of a first parameter for determining the coding mode of the dominant channel and a second parameter for determining the coding mode of the non-dominant channel, and 
    selects the common coding mode on the basis of a weighted parameter obtained through the weighted sum calculation. 



9. An encoding method, comprising: 
    calculating an inter-channel correlation between a left channel and a right channel by using a left channel signal and a right channel signal that constitute a stereo signal; and 

    wherein in the encoding, a dominant channel and a non-dominant channel are identified for the left channel and the right channel, 
    wherein a weighted sum of a first parameter for determining the coding mode of the dominant channel and a second parameter for determining the coding mode of the non-dominant channel are calculated, and 
    wherein the common coding mode is selected on the basis of a weighted parameter obtained through the weighted sum calculation.



1. An encoder, comprising: 
    a calculation circuit that calculates an inter-channel correlation between a left channel and a right channel by using a left channel signal and a right channel signal that constitute a stereo signal; and 
    an encoding circuit that encodes the left channel signal and the right channel signal by using a common coding mode when the inter-channel correlation is greater than a threshold value, and individually encodes the left channel signal and the right channel signal by using a coding mode determined for 
wherein the encoding circuit 
    identifies a dominant channel and a non-dominant channel for the left channel and the right channel, 
    calculates a weighted sum of a first parameter for determining the coding mode of the dominant channel and a second parameter for determining the coding mode of the non-dominant channel, and 
    selects the common coding mode on the basis of a weighted parameter obtained through the weighted sum calculation. 

9. An encoding method, comprising: 
    calculating an inter-channel correlation between a left channel and a right channel by using a left channel signal and a right channel signal that constitute a stereo signal; and 
    encoding the left channel signal and the right channel signal by using a common coding mode when the inter-channel correlation is greater than a threshold value, and individually encodes the left channel signal and the right channel signal by using a coding mode determined for each of the left channel signal and the right channel signal when the inter-channel correlation is less than or equal to the threshold value, 
    wherein in the encoding, a dominant channel and a non-dominant channel are identified for the left channel and the right channel, 
    wherein a weighted sum of a first parameter for determining the coding mode of the dominant channel and a second parameter for determining the coding mode 
    wherein the common coding mode is selected on the basis of a weighted parameter obtained through the weighted sum calculation.



This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chrysafis et al (US 20040230423 A1, hereinafter Chrysafies) and in view of Merimaa et al (US 20090092258 A1, hereinafter Merimaa).
Claim 13: Chrysafies teaches an encoder (title and abstract, ln 1-13, fig. 1), comprising:
a signal analysis circuit (a part of CPU to implement embodiments, para [0073]) that performs signal analysis on a left channel signal and a right channel signal that constitute a stereo signal (including stereo signals xl[i] and xr[i] as input audio signals; correlation estimation via a formula 7, energy estimation via formulas 5, 6, para [0037]-[0040]) and generates a 2 in step 104, |C| in step 112 for IS encoding mode, MS mode, and LR mode); and
an encoding circuit (other part of the CPU to implement the embodiments, para [0073]) that encodes the left channel signal and the right channel signal (e.g., encoding stereo signals xl[i] and xr[i] via the determined IS mode if C2 > τElEr at step 104; via the determined MS mode if |C| > 1/2(|El - Er|))by using a coding mode common to the left channel signal and the right channel signal (IS mode and MS mode common to both stereo signals xl[i] and xr[i]),
wherein the encoding circuit 
calculates the energy ratio (including ρ=C/square (ElEr) in a formula 8; coding gains GLR and GMS, etc. in formulas 10-11),
calculates the first weighting coefficient (e.g., F1=El2 + Er2 via the formulas 26, 30, para [0066]-[0069]) and the second weighting coefficient (e.g., F2=Em1 + Es1 via the formula 29, 31, para [0066]-[0069]) each of the channels (including channel signals xl[i] and xr[i]),
adds weighting to the first parameter and the second parameter using the first
weighting coefficient and the second weighting coefficient (via the formula 32, 16x(F1-F2) + F1 + 4xF2), and
determines the common coding mode based on the weighting parameters obtained
by the weighting addition (MS mode is determined for xl[i] and xr[i] if 16x(F1-F2) + F1 + 4xF2 > 0 at step 404 in fig. 4).
However, Chrysafis does not explicitly teach wherein the encoding circuit calculates the energy ratio of the environmental sound component of each channel.
Merimaa teaches an analogous field of endeavor by disclosing an ambience extraction used in the audio encoder (title and abstract, ln 1-11 and a method in fig. 1C and executed by a processor, para [0069]; used in matrix encoding/decoding, para [0035]) and wherein calculating  the energy ratio of the environmental sound component of each channel is performed (masks is generated for extracting ambience components from the input audio left and right channel signals, para [0050]; ambience extraction asks are applied to extract time-frequency ambience component signals from the received stereo input left and right channel signals, para [0051]; the ambience ratio or mask is a linear function of the cross-correlation coefficient in a formula 18) in order to more accurately estimate and extract ambient component from the stereo audio signals (para [0005]-[0006]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the calculation of the energy ratio of the environmental sound component of each channel, as taught by Merimaa, to the calculation of the energy ratio implemented by the encoding circuit in the encoder, as taught by Chrysafies, for the benefits discussed above.
	Claim 14 has been analyzed and rejected according to claim 13 above.

Response to Arguments

Applicant's arguments filed on June 10, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment with 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Examiner Comments

There are nonstatutory obviousness-type double patenting and 35 USC 112(a) issues with respect to claims 2, 8, and claim objections for formality issues as set forth above, however, Terminal Disclaimer is required to overcome the nonstatutory obviousness-type double patenting and claim amendment is required to overcome the claim rejections and objections as set forth above, by which, the claims 2, 8 and dependent claims 3-6, 9-12 are in condition for allowance. Therefore, it is recommended to cancel claims 13-14 in order to place the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/